Citation Nr: 0119919	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  95-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent, on appeal 
from the initial award of service connection for Hodgkin's 
disease with residual organic brain syndrome (OBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from November 1964 to 
January 1968.

This appeal is from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) that granted service connection for 
Hodgkin's disease effective August 2, 1988, and assigned the 
current 30 percent disability rating.

In April 1997, the appellant testified at a hearing before 
the undersigned Board member, designated pursuant to 38 
U.S.C.A. § 7107(c) (West Supp. 2001) to conduct the hearing.

The Board remanded the case in May 1997.  The issue in this 
appeal was previously identified as a claim for an increased 
disability rating.  While the case was on remand, the United 
States Court of Appeals for Veterans Claims (previously the 
United States Court of Veterans Appeals) (Court) handed down 
a decision distinguishing between appeals from initial 
assignments of disability ratings in the decision that 
granted service connection and claims for increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Court 
reserved the term "increased rating" for claims based on an 
assertion that a disability had become worse since the most 
recent rating.  The Board has renamed the issues in this case 
consistent with the Court's ruling in Fenderson.

The Board remanded the case again in November 1999 for 
further development of evidence and to adjudicate entitlement 
to separate rating of atrophic testes as a residual of 
Hodgkin's disease.  The RO awarded a 20 percent schedular 
disability rating for bilateral atrophic testes and special 
monthly compensation for loss of use of creative organ, 
comprising the maximum benefit provided by law for those 
conditions.  See 38 U.S.C.A. § 1114(k) (West Supp. 2001); 
38 C.F.R. § 4.115b, Diagnostic Code 7523 (2000).  There is no 
justiciable issue remaining in that element of the 
appellant's claim, and the Board takes no further action 
regarding it.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) 
("the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded")


FINDING OF FACT

Hodgkin's disease has resulted in residual organic brain 
syndrome manifested primarily by mild memory loss and other 
cognitive dysfunction that produces no more than moderately 
large impairment of social and industrial adaptability at any 
time from August 2, 1988, to the present.


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
30 percent are not met for any period from August 2, 1988, to 
the present.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.117, Diagnostic Code 7709, 4.132, Diagnostic Code 
9324 (1988); 38 C.F.R. §§ 4.21, 4.117, Diagnostic Code 7709 
(2000) (effective from Oct. 23, 1995), 38 C.F.R. § 4.130, 
Diagnostic Code 9327 (2000) (effective from Nov. 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Medical records from the National Institutes of Health (NIH) 
show the appellant was diagnosed with Hodgkin's disease in 
September 1970.  NIH records through December 1985 reveal the 
course of the disease thereafter, showing multiple cycles of 
chemotherapy, with remissions and reemergences of the disease 
in 1978, 1982, and 1985.  The appellant developed aseptic 
meningitis during a period of maintenance chemotherapy while 
in remission in 1980.

There is a hiatus in the medical records from December 1985 
to April 1988.  On VA general physical examination in April 
1988, all systems were essentially normal, except range of 
motion of the lumbar spine, which was diminished status post 
lumbar disc surgery, and an area of erythema from a recent 
insect bite.  Chest x-ray at that time revealed a nodule in 
the peripheral left upper lobe, felt probably to be a healed 
granuloma; neoplasm could not be ruled out.  There was no 
other evidence of active disease.

Outpatient records from NIH from January 1989 to June 1993 
consistently found no evidence of Hodgkin's disease.  
Physical examinations were consistently negative for 
complaints or findings of fever, sweats, weight loss, 
fatigability, pruritus, or neurologic symptoms.  An August 
1992 follow-up note showed the appellant disease free.  In 
March 1993, the appellant reported intermittent bilateral 
lower extremity pruritus over the last few months.  His only 
other complaint was depression and memory loss.  In June 
1993, he was noted to be asymptomatic and continuously 
without evidence of Hodgkin's disease for more than eight 
years.

Records from M.P. Pruitt, M.D., for April 1994 to April 1997 
show initial psychiatric evaluation and 15 minute medication 
management sessions approximately every two to four months.  
In the initial assessment, Dr. Pruitt noted the appellant's 
history of meningitis 14 years ago with subsequent and 
continuing memory problems.  The appellant reported he was 
getting retrained in how to learn so he could undertake 
vocational retraining.  The appellant reported he was laid 
off of work in 1991 due to memory problems and major 
depression set in, for which he received medication.  The 
appellant said he was doing better, but his symptoms were 
still evident to psychologists treating him.  He had 
occupational history of middle management for transportation 
companies, then selling alarms, and he was currently 
unemployed and in school for massage therapy.  Upon mental 
status examination, the diagnosis was organic affective 
disorder.  Treatment notes until April 1997 essentially 
showed mild alterations in mood, sleep, and energy level.  In 
March 1997, the appellant complained of several episodes of 
forgetfulness.  In April 1997, Dr. Pruitt noted that the 
appellant's report of memory difficulty at a recent VA 
hearing was consistent with his organic affective disorder.

The appellant testified at a hearing before the undersigned 
in April 1997.  He reported he currently saw Dr. Pruitt, who 
treated him medically for depression.  He reported memory 
dysfunction due to spinal meningitis in 1980, which itself 
resulted from suppression of his immune system by 
chemotherapy for Hodgkin's disease.  He reported total 
remission of Hodgkin's disease without any symptoms since 
1985.  In response to inquiry about personality changes, he 
reported he felt more "edgy" than he had been in the past.

On VA examination for hematologic/lymphatic disorder in 
August 1997, the examiner took history from the appellant, 
which included notation of spinal meningitis due to 
chemotherapy followed by marked memory loss thereafter.  The 
examiner noted the appellant had been treated with bleomycin, 
because of which he now had some shortness of breath with 
running or climbing stairs.  The appellant also reported 
occasional itching of his skin.  Pertinent physical 
examination was essentially negative.  The diagnoses, in 
pertinent part, were Hodgkin's disease in remission and 
memory loss secondary to spinal meningitis.

On VA psychiatric examination in October 1997, the appellant 
reported the onset of depression in 1991 after losing his 
job.  He was currently working as a massage therapist.  On 
mental status examination, he was casually dressed and well 
groomed with good eye contact and normal psychomotor 
activity.  Speech was regular in rate and rhythm and 
coherent.  There were no psychotic symptoms or evidence of 
thought disorder.  He registered three of three objects and 
recalled them after five minutes.  He did well on tests of 
concentration, attention, and abstraction.  The diagnosis was 
major depression in partial remission.  Global assessment of 
functioning (GAF) was 65.

In February 1999, the appellant had a VA examination for 
Hodgkin's disease and to determine the long-term effects of 
chemotherapy or radiation.  The examiner summarized the 
appellant's medical history.  The appellant reported  loss of 
short-term memory, emotional changes, and difficulty coping 
after a 1980 episode of meningitis.  He had been a manager of 
a security system company, but after the meningitis, it was 
difficult to analyze and evaluate information; he was given 
no more promotions and eventually was phased out.  He 
reported currently working at massage therapy, because it 
required less recall.  Pertinent physical examination was 
essentially normal.  The examiner's impression was that the 
meningitis had been a significant complication of the 
appellant's treatment for Hodgkin's disease, which left him 
with some changes in emotional coping and in short-term 
memory.

On VA psychiatric examination in February 1999, the examiner 
noted the appellant's history of Hodgkin's disease, 
meningitis, and subsequent memory loss, despite which he had 
maintained employment for 10 years before losing his job.  He 
also noted a period of depression from 1991 to 1993 related 
to job loss for which he was treated until 1994.  Currently, 
the appellant reported predominantly good moods, no 
neurovegetative symptoms, and he denied history of panic, 
obsessions, compulsions, mania, auditory or visual 
hallucinations, suicidal or homicidal ideas, re-experiencing 
phenomenon, paranoid ideation, or Schneiderian delusions.  
Socially, the appellant had been married for 27 years, and 
had worked successfully as a self-employed massage therapist 
for four years.

On mental status examination, the appellant had normal 
hygiene and dress.  There was no psychomotor agitation or 
retardation.  His had a euthymic mood and a full-range of 
affect that was appropriate to his mood.  Thought processes 
were logical and goal-oriented without looseness of 
association or flight of ideas.  He denied suicidal or 
homicidal ideation or auditory or visual hallucinations.  He 
did not appear to attend to internal stimuli.  There was no 
evidence of delusional thinking.  The appellant was alert and 
oriented to person, place, time, and situation.  Attention 
and concentration were intact.  He was able to register three 
objects, but could recall only one at five minutes.  He had 
extreme difficulty recalling past presidents.  Abstraction, 
visual spatial function, and naming were all intact.  The 
pertinent diagnosis was organic brain syndrome, not otherwise 
specified, GAF 65.

The examiner commented that the appellant appeared to have 
some cognitive deficits on gross examination, which were 
likely to be related to the meningitis in 1980, itself likely 
related to the Hodgkin's disease.  He opined the appellant 
had only mild to moderate impairment from the cognitive 
deficits.

On VA psychiatric examination in August 2000, the examiner 
noted the appellant's psychiatric history of treatment for 
depression for a year beginning in 1991 without any 
hospitalization or subsequent treatment.  The appellant 
related the onset of depression to loss of his management 
position when the company he worked for was sold.  The 
appellant described having crying spells and irritability at 
the time, but no sleep or appetite changes.  He did not 
recall significant social changes, but he recalled suicidal 
ideation without intent or plan.  He currently had no 
neurovegetative symptoms of depression and no panic or 
anxiety symptoms.  He described himself as a calm person.  He 
did have some difficulty with short-term memory, which he 
said his doctors had told him was a sequela of meningitis in 
1980.  The examiner reported the appellant's social and 
family life and that he worked as a massage therapist, 
operating his own business for the past five years.  Mental 
status examination found the appellant alert and oriented 
times three. Speech was of normal rate, volume and tone.  
Mood was euthymic.  Thought process was coherent, logical and 
goal directed, without looseness of association or flight of 
ideas.  The appellant did not endorse suicidal or homicidal 
thought.  The examiner could not elicit any hallucinations.  
The diagnosis was adjustment disorder with depressed mood, in 
full remission; no acute psychosocial stresses; GAF was 75.


II.  Analysis

In April 2001, the RO mailed the appellant a letter informing 
him of the enactment of the Veterans Claims Assistance Act of 
2000, which prescribed VA's duties to notify claimants for VA 
benefits of forms and information necessary to submit to 
complete the application and to support the claim, to provide 
necessary forms, and to assist in the development of 
evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  No forms are outstanding in the instant case, 
and the application is complete.  38 U.S.C.A. § 5102 (West 
Supp. 2001).  The veteran was advised of the information and 
evidence necessary to substantiate his claim, and he was 
advised what evidence the Secretary would attempt to obtain 
on his behalf.  38 U.S.C.A. § 5103 (West Supp. 2001); see 
Board remand dated in May 1997, letter (file copy undated) to 
veteran from RO following up on remand.  The letter told the 
veteran the type of medical evidence required, identifying 
specific evidence of which it had notice; asked the veteran 
for the dates of his treatment; asked the veteran to provide 
releases for his treatment records or to provide the records 
himself.  The RO told the veteran the time within which he 
should provide the requested information and evidence.  

The RO associated with the claims file all treatment records 
of which it had notice and that were available, including VA 
and other government treatment records, and has accorded the 
veteran VA examinations.  38 U.S.C.A. § 5103A(b), (c), (d) 
(West Supp. 2001).  Neither the available record nor any 
report from the appellant reveals the existence of 
information or evidence that VA ought request the appellant 
to submit or assist him to obtain.  Development of the record 
in this case is complete, and the Board may reach its merits.

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  
Under the facts of this case, discussed below, there is no 
change in the severity of a disability under consideration 
that would require that any higher rating be effective for 
part of the period under review.  Thus, there can be no 
prejudice to the appellant for the Board to now consider the 
appropriate rating.

During the time from the effective date of service connection 
to the present, VA has amended the rating criteria for 
Hodgkin's disease and for organic mental disorders.  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, the newer criteria may not apply prior to 
their effective date.  38 U.S.C.A. § 5110(g) (West 1991); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  Thus, if 
the older rule is more beneficial to the appellant's case, it 
applies to the entire period under consideration, 
notwithstanding the later change, and if the newer rule is 
better, it applies from its effective date to the present.  
If neither rule is more beneficial, the Board will apply the 
newer rule from its effective date.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Discussion of the older rating criteria for Hodgkin's disease 
will cite to the July 1988 edition of the Code of Federal 
Regulations, the edition in effect at the beginning of the 
period under review in this case.  The older rating criteria 
provided as follows:

Lymphogranulomatosis (Hodgkin's disease):
Acute (malignant) types or chronic 
types with frequent episodes of high and 
progressive fever or febrile episodes 
with only short remissions, generalized 
edema, ascites, pleural effusion, or 
severe anemia with marked general 
weakness, 100 percent.
	General muscular weakness with loss 
of weight and chronic anemia; or 
secondary pressure symptoms, such as 
marked dyspnea, edema with pains and 
weakness of extremity, or other evidence 
of severe impairment of general health, 
60 percent.
	Occasional low-grade fever, mild 
anemia, fatigability, or pruritus, 30 
percent.
NOTE: The 100 percent rating will be 
continued for 1 year following the 
cessation of surgical, x-ray, 
antineoplastic chemotherapy or other 
therapeutic procedure.  At this point, if 
there has been no local recurrence or 
invasion of other organs, the rating will 
be made on residuals.

38 C.F.R. § 4.117, Diagnostic Code 7709 (1988).  A regulation 
in force on the effective date of the award of service 
connection for Hodgkin's disease provided that a no-percent 
rating will be assigned where the minimum schedular rating 
for a disability required residuals and residuals were not 
shown.  38 C.F.R. § 4.31 (1988).  Prior to the January 1995 
rating decision granting service connection for Hodgkin's 
disease, the regulation was amended to delete the reference 
to residuals and to provide a no-percent rating whenever the 
criteria are not met for a compensable rating.  See 58 Fed. 
Reg. 52018 (1993).

The newer rating criteria for Hodgkin's disease, effective 
October 23, 1995, 60 Fed. Reg. 49227 (1995), are as follows:

	With active disease or during a 
treatment phase, 100 percent.
	NOTE:  The 100 percent rating shall 
continue beyond the cessation of any 
surgical, radiation, antineoplastic 
chemotherapy or other therapeutic 
procedures.  Six months after 
discontinuance of such treatment, the 
appropriate disability rating shall be 
determined by mandatory VA examination.  
. . .  If there has been no local 
recurrence or metastasis, rate on 
residuals.

38 C.F.R. § 4.117, Diagnostic Code 7709 (2000).

For the older rating criteria to be better for the veteran, 
there must be evidence of those criteria, or that disability 
due to Hodgkin's disease more nearly approximates disability 
associated with those criteria than with the criteria for the 
current rating.  For the newer version of 7709 to be more 
beneficial to the appellant than the older, there must be 
residuals upon which the rating will be based that permit a 
rating greater than could be allowed under the older 
regulation, e.g., residuals other than those listed in the 
older version of the diagnostic code that can be rated higher 
than 30 percent under the rating criteria for those 
residuals.  The older version set forth certain specific 
criteria that warranted the specified ratings and provided 
for rating by residuals if those were not manifest.  The 
newer version provides for rating based on residuals alone.

The only evidence of any of the specific older criteria of 
the 30 percent rating for Hodgkin's disease is the 
appellant's March 1993 report of intermittent pruritus of the 
legs.  Assuming without finding that he did have pruritus as 
he reported, it was sufficiently short lived to have been 
unnoted in August 1992, when he reported having no problems, 
and June 1993, when examination was also negative.  That 
short period of pruritus does not meet or nearly approximate 
the criteria for a 60 percent rating under the older version 
of Diagnostic Code 7709.

Actually, the symptoms of Hodgkin's disease required to be 
occasionally present for a 30 percent rating have never been 
documented as observed by a medical professional during any 
of the time that the veteran has been service connected for 
the disease.  However, the diagnostic code also provided for 
rating based on residuals.  As now seen, the appellant's 
organic brain syndrome (OBS), for VA purposes, is and was a 
residual of Hodgkin's disease, i.e., a sequela of meningitis 
that was a sequela of treatment for Hodgkin's disease.  See 
38 C.F.R. § 3.310(a) (disability resulting from service-
connected disease is service connected as part of the 
original disability).  Whereas the veteran could be rated by 
evaluation of the severity of any other residuals under 
either the old or the new version of the diagnostic code, 
neither version of the rating criteria for Hodgkin's disease 
is more beneficial, except, as it happens in this case, that 
the rating criteria for the veteran's OBS also changed during 
the pendency of this case.  Thus, for formal reasons, the 
rating of Hodgkin's disease will be under the older 
diagnostic code until the effective date of the newer, when 
it will apply, but with reference to the older or newer 
rating criteria for OBS, as appropriate.  See 38 C.F.R. 
§ 4.27 (2000) (selection of diagnostic codes for underlying 
diseases rated based on residuals).

The rating criteria for mental disorders, including OBS, 
changed during the pendency of this appeal, effective 
November 7, 1996, see 61 Fed. Reg. 57200 (1996) (codified at 
38 C.F.R. § 4.130 (2000)), therefore the Board must determine 
which set of rating criteria for the appellant's residual 
organic brain condition better benefit the appellant's case, 
Karnas, 1 Vet. App. 308, in light of the effective date of 
the change.  38 U.S.C.A. § 5110(g) (West 1991).  Because the 
rating criteria for Hodgkin's disease changed before the 
change in the rating criteria for OBS, the more advantageous 
rating criteria for the mental disorder will apply to either 
version of the Hodgkin's disease rule, with the newer rule 
for the mental disorder applied from its effective date, if 
at all.  

The RO's April 1999 decision applied Diagnostic Code 9327 
(organic mental disorder, other (including personality change 
due to a general medical conditions)), see 38 C.F.R. § 4.130 
(2000), which did not exist prior to November 11, 1996.  
Under the older version of the rating schedule for mental 
disorders, the criteria for rating dementia associated with 
systemic infection, 38 C.F.R. § 4.132, Diagnostic Code 9324 
(1988), would be an adequate selection by analogy.  38 C.F.R. 
§ 4.20 (1988).

The older rating criteria provided as follows:

General Rating Formula for Organic Mental 
Disorders:
	Impairment of intellectual 
functions, orientation, memory and 
judgment, and lability and shallowness of 
affect of such extent, severity, depth, 
and persistence as to produce total 
social and industrial inadaptability, 100 
percent.
	Less than 100 percent, in symptom 
combinations productive of:
	Severe impairment of social and 
industrial adaptability, 70 percent.
	Considerable impairment of social 
and industrial adaptability, 50 percent.
	Definite impairment of social and 
industrial adaptability, 30 percent.
	Mild impairment of social and 
industrial adaptability, 10 percent.
	No impairment of social and 
industrial adaptability, 0 percent.

38 C.F.R. § 4.132, Diagnostic Code 9324 (1988).

The term "definite," in this context, is to be construed to 
mean "distinct, unambiguous, and moderately large in degree, 
more than moderate but less than rather large."  VAOPGCPREC 
9-93.  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

The newer rating criteria provide, in pertinent part, as 
follows:

General Rating Formula for Mental 
Disorders:
* * *
	A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.
A 30 percent rating is warranted for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).
A 10 percent rating is warranted for 
occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.
A 0 percent rating is warranted 
where a mental condition has been 
formally diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational and social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9327 (2000) (general 
rating formula for mental disorders).  The general rating 
formula contains such full description of the rating criteria 
that not all of them are expected to be seen in each instance 
of the disability.  38 C.F.R. § 4.21 (2000).

The evidence of record reveals the appellant could not 
function in the management positions he had held prior to 
developing OBS.  The February 1999 VA examination shows 
cognitive deficits that, giving the veteran the benefit of 
the doubt, permit the conclusion that under the older rating 
criteria, he has definite impairment of social and industrial 
adaptability, 38 C.F.R. § 4.132, Diagnostic Code 9324 (1988), 
as "definite" is defined by VA General Counsel.  VAOPGCPREC 
9-93.  The appellant's record of successful vocational 
rehabilitation, his reports to Dr. Pruitt, the February 1999 
VA examination, and the August 2000 VA examination report 
showing status quo or improvement in his mental condition all 
clearly show he does not have considerable impairment of 
social and industrial adaptability, Diagnostic Code 9324 
(1988), nor does the total disability picture nearly 
approximate the next higher rating.  38 C.F.R. § 4.7 (2000).

In applying the newer rating criteria, the record shows mild 
memory impairment, which comports with the 30 percent rating, 
38 C.F.R. § 4.130, Diagnostic Code 9327 (2000), acknowledging 
that the rating does not require demonstration of all of the 
criteria listed as examples of that level of disability.  
38 C.F.R. § 4.21 (2000).  The several criteria listed for a 
50 percent rating are conspicuously lacking, noting that 
symptoms of motivation and mood appearing in the record are 
attributable to a period of major depression shown by the 
February 1999 VA examination report to be unrelated to the 
service-connected OBS, and so found by the RO as a matter of 
law on adjudication of that question in April 1999.  Again, 
as the August 2000 GAF of 75 shows, whatever the cause of 
prior psychiatric symptomatology, disability related to it 
has apparently decreased and his overall disability picture 
improved between February 1999 and August 2000.  The total 
disability picture as it pertains to OBS does not more nearly 
approximate a 50 percent rating under Diagnostic Code 9327.  
38 C.F.R. § 4.7 (2000).

Neither the older nor the newer rating criteria for the 
organic mental residuals of the appellant's Hodgkin's disease 
are more beneficial to his claim.  Thus, the older apply 
until the effective date of the newer, when they apply.  The 
outcome of the consideration of all potentially applicable 
versions of the diagnostic codes pertinent to this case is 
that the appellant is entitled to a 30 percent rating for 
Hodgkin's disease and its residuals, and not more, during the 
entire period from August 2, 1988, to the present.



ORDER

A schedular rating in excess of 30 percent for Hodgkin's 
disease for any time from August 2, 1988, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


